Citation Nr: 0822030	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran whose active military 
service extended from October 1945 to February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318.

The issue on appeal involves entitlement to service 
connection for the cause of the veteran's death.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held 
that, in the context of a claim for DIC benefits, the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

A review of the claims file shows that the RO has not 
provided the appellant with appropriate VCAA notice.  The 
Board notes that there is a letter from the RO to the 
appellant dated on January 2006 that generally explained what 
the evidence must show to establish eligibility for DIC.  It 
did not, however, provide a statement of the conditions for 
which the veteran was service-connected at the time of his 
death, or include an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  Accordingly, remand 
is required so that the appellant can be provided the 
requisite notice.

In a statement dated in April 2006 the appellant expressed 
disagreement with the RO's denial of her claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board notes that this statement complies with regulatory 
provisions as a notice of disagreement (NOD).  See 38 C.F.R. 
§ 20.201 (2007); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (an NOD need only consist of a writing that expresses 
disagreement with an RO decision).  To date, the RO has not 
issued the appellant a SOC with respect to the claim for 
entitlement to service connection for the cause of the 
veteran's death.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

The appellant, through her representative, has raised the 
claim of whether there was clear and unmistakable error in a 
November 1985 rating decision denying entitlement to service 
connection for bilateral hip disorder and bilateral knee 
disorder as secondary to the veteran's service-connected pes 
planus.

The Board has determined that it is unable to evaluate the 
appellant's contentions under 38 U.S.C.A § 1318 at this time, 
without adjudicative action by the RO as to a raised claim of 
clear and unmistakable error.

Since the appellant's claim of whether there was clear and 
unmistakable error in a November 1985 rating decision bears 
directly upon the appellant's entitlement to DIC under 38 
U.S.C.A. § 1318, the Board finds the issues inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Because the issues are inextricably intertwined, the Board is 
unable to review the issue of entitlement to DIC under 38 
U.S.C.A. § 1318 until the issue of whether there was clear 
and unmistakable error in a November 1985 rating decision is 
resolved.  Id.

In light of the foregoing, the Board has no discretion and 
must remand this case for initial consideration of the 
veteran's inextricably intertwined clear and unmistakable 
error claim.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death and an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death and 
entitlement to DIC and to accrued 
benefits as outlined by the Court in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

2.  The RO must issue the appellant an 
SOC with respect to her claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
notification of the need to timely file a 
Substantive Appeal to perfect her appeal 
on this issue.  The RO should allow the 
appellant the requisite period of time 
for a response.

3.  Adjudicate the issue whether there 
was clear and unmistakable error in a 
November 1985 rating decision that denied 
service connection for bilateral hip 
disorder and bilateral knee disorder as 
secondary to the veteran's service-
connected pes planus.

4.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a SSOC and provide the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





